Citation Nr: 0912932	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  03-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability other than post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to 
November 1973 and from June 1976 to January 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 2002 and January 2004 rating decisions.

In March 2006, the Board issued a decision which denied the 
Veteran's claim.  The Veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court); 
which, pursuant to a March 2007 order, vacated the Board's 
decision and returned the Veteran's case to the Board for 
compliance with a joint motion for remand.  This development 
having been completed, the case is once more before the 
Board.

As was noted in the Board's November 2007 remand, the Veteran 
submitted a letter from Dr. Lopez, dated in April 2004, in 
which Dr. Lopez indicated that the Veteran had PTSD as a 
result of his automobile accident during service.  A claim 
for service connection for PTSD is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a psychiatric condition was most recently denied in a 
December 1998 rating decision on the basis that new and 
material evidence had not been submitted to reopen the 
Veteran's claim. 

2.  The evidence of record submitted since December 1998 
fails to show that the Veteran's psychiatric condition, other 
than PTSD, was either caused by or began during his military 
service.

3.  The Veteran is service connected for scars of the face 
(rated 50 percent disabling), conjunctivitis (rated 10 
percent disabling), and scars of the left index finger left 
forearm and left wrist (each rated as non-compensably 
disabling).  

4.  The preponderance of the evidence is against a finding 
that the Veteran is unemployable due solely to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision which denied service 
connection for a psychiatric condition, other then PTSD, is 
final; new and material evidence has not been submitted, and 
the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.302 (2005).

2.  The criteria for a TDIU are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a psychiatric condition, other then PTSD, was most recently 
denied by a December 1998 rating decision, which is final.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

The Veteran's claim for service connection of a psychiatric 
disability was initially denied in 1981 as it was determined 
that there was no evidence of a neuropsychiatric condition in 
service.  At that time, service treatment records showed that 
the Veteran was psychiatrically normal at separation, and a 
VA examination from May 1978 also found the Veteran to be 
psychiatrically normal. 
Subsequently, the Veteran has been denied service connection 
for a variously diagnosed psychiatric condition on a number 
of occasions, most recently in December 1998.  At that time 
medical records showed that from April to July 1982, the 
Veteran was hospitalized with a general anxiety disorder and 
with a major depressive disorder; and a private psychiatrist 
later diagnosed the Veteran with schizophrenia in 1983, a 
diagnosis which was confirmed by a VA psychiatrist in 1985.

Since the most recent denial in December 1998, the evidence 
associated with the file includes Social Security 
Administration (SSA) records which included previously 
submitted VA and private treatment records, as well as an 
order granting the Veteran disability compensation for a 
mental condition (it is noted that in a June 1982 record, Dr. 
Reyes, who eventually diagnosed the Veteran with 
schizophrenia in 1983, indicated that after the Veteran left 
the army he developed an emotional condition consisting of 
restlessness, insomnia, irritability, and aggressiveness, 
which the doctor stated was not connected to his service 
tour); a questionnaire on migraine headache syndromes and 
nervous disorders presumably completed by the Veteran; VA 
outpatient treatment records from December 1999 to April 2002 
and from May to October 2003; a handwritten note from a Dr. 
Lopez in April 2004 in which he stated that the Veteran had 
chronic PTSD (severe accident 1978); a VA examination report 
from May 2004 which concluded that the Veteran's mental 
condition was not related to his service-connected scars, and 
a letter from a private physician indicating in pertinent 
part that the Veteran had a major depressive disorder.  

Additionally, the Board remanded the Veteran's claim in 
November 2007, with instructions to obtain VA treatment 
records from October 2003 to the present, to obtain any 
private mental health treatment records, and to obtain any 
records filed with SSA since April 2002.  This information 
was obtained and consists of hundreds of pages of medical 
records.  However, the records are void of any medical 
opinion that suggests a link between the Veteran's 
psychiatric condition and his time in service.

In the Appellant's Brief to the Board that was received in 
March 2009, the Veteran's representative argued that the 
April 2004 letter by Dr. Lopez should serve as new and 
material evidence to reopen the Veteran's claim.  There is no 
argument that the letter is new evidence, as it had not 
previously been submitted.  However, it cannot be considered 
to be material, as the issue before the Board does not 
involve PTSD.  As was specifically noted in the joint motion 
for remand, the issue remanded was whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a psychiatric disability other than PTSD.  As 
such, the medical opinion that the representative seeks to 
use to reopen the claim only suggests a link between PTSD and 
the Veteran's in-service accident; it does not suggest a link 
between the Veteran's psychiatric conditions other than PTSD 
(which are the issue before the Board) and his time in 
service.  Therefore, it is not considered material.

The remainder of the newly submitted evidence either fails to 
address the etiology of the Veteran's psychiatric condition 
(other than PTSD); or it affirmatively finds that the 
condition was not the result of the Veteran's time in 
service.  As such, this evidence fails to raise a reasonable 
possibility of substantiating the Veteran's claim; and, 
therefore, the criteria to reopen the Veteran's claim have 
not been met.  Accordingly, new and material evidence having 
not been submitted, the claim of entitlement to service 
connection for a psychiatric condition, other than PTSD, 
remains denied.
II.  Claim for TDIU

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).

The Veteran has the following service-connected disabilities: 
disfiguring scars of the facial area (rated as 50 percent 
disabling); conjunctivitis (rated as 10 percent disabling), 
and scars of the left forearm, wrist, and left index finger 
(all rated as noncompensable).  His combined rating is 60 
percent.

As the Veteran is only 60 percent disabled based on multiple 
service-connected disabilities, he fails to meet the 
schedular criteria for a TDIU.  Nevertheless, for those 
Veterans who fail to meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when a Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities. 38 
C.F.R. § 4.16(b).

The medical evidence fails to show, however, that the 
Veteran's service connected disabilities have caused 
limitation of function of any affected part, or in any other 
way impacted his overall employability, aside from that 
inherent in the ratings assigned.  

While the Veteran has not worked in a number of years, his 
unemployability is the result of numerous non-service 
connected disabilities, and not the service connected scars 
and conjunctivitis.  In a November 1983 SSA decision it was 
noted that the Veteran had claimed that he was unable to work 
on account of a mental condition, headaches, and pains in his 
hands and legs.  However, SSA found that the Veteran was not 
significantly limited by any physical condition.  
Medical records for many years have similarly found the 
Veteran's mental condition to impair his employability.  For 
example, in 1982, Dr. Reyes found that the Veteran had a 
severe degree of impairment in all areas of functioning on 
account of his serious thinking disorder (diagnosed as 
schizophrenia) and he opined that the Veteran could not 
become engaged in any type of substantial gainful employment 
on account of it.  Similarly, in May 2004, a VA examiner 
opined that the Veteran's depressive disorder moderately 
interfered with his employment.  

The evidence reflects that after service, and prior to the 
onset of his psychiatric disability, the Veteran was able to 
work in a paint factory for several months in 1979, despite 
the scarring and conjunctivitis that are now service 
connected.  

In addition, a VA treatment record in May 2007 indicated that 
the Veteran currently has numerous medical conditions that 
are not related to service: hepatitis B, hypertension, 
hyperlipidemia, tinea, refractive error, postsurgical 
aortocoronary bypass status, coronary artery disease, 
dyspepsia, anemia, and hypothyroidism.  Many of which may 
interfere with employment.

Regardless, the medical evidence shows that the Veteran's 
psychiatric disability has interfered with employment for a 
number of years, and no medical opinion of record has ever 
been advanced even suggesting that the Veteran is 
unemployable on account of his service connected 
disabilities.

As such, the criteria for a TDIU have not been met, and the 
Veteran's claim is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters 
dated in April 2002 and December 2007, which informed the 
Veteran of all the elements required by the Pelegrini II 
Court as stated above.  It is noted as well that pursuant to 
the guidance of the joint motion for remand, the December 
2007 letter specifically informed the Veteran of what "new" 
and "material" meant in the context of his claim, and it 
informed him the reason that he claim had previously been 
denied. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).  

SSA records, VA outpatient treatment records, and private 
medical records have all obtained since the Veteran's claim 
was last denied, and per the guidance from the joint motion 
for remand, hundreds of additional pages of SSA and VA 
treatment records were obtained.  The Veteran was also 
provided with a VA mental examination, and he was scheduled 
for a hearing, but he cancelled his request.  The Veteran was 
again offered the opportunity to testify at a hearing before 
the Board, but he declined.  While no medical opinion was 
obtained addressing the Veteran's employability with regard 
to his service connected disabilities, there was no medical 
suggestion proffered at any time suggesting that the Veteran 
even might be unemployable on account of his service 
connected disabilities.  As such, no duty to obtain an 
opinion was triggered.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having not been submitted, the 
previously denied claim of entitlement to service connection 
for a psychiatric disability, other than PTSD, is not 
reopened and this appeal is denied.  

A TDIU is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


